Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimelpfenig et al. 20180062565 in view of Sisk 5540465. Schimelpfenig discloses a journal-coupler comprising: a first portion including a first pair of flanges and a first coupler portion; a second portion removably coupled to the first portion, the second portion including a second pair of flanges and a second coupler portion; an upper bearing portion; and a lower bearing portion removably coupled (via first and second portion) to the upper bearing portion, the lower bearing portion comprising a pair .  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first portion(304)
flanges
second portion (302)
flanges)][AltContent: arrow][AltContent: textbox (2nd portion 2nd coupler portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (flanges first portion
flanges second portion)][AltContent: textbox (upper bearing portion
stop portions
lower bearing portion)][AltContent: arrow]             
    PNG
    media_image1.png
    686
    612
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (1st portion 1st semi-circular exterior portion 1st coupler portion)]
[AltContent: textbox (second opening
4th opening
2nd portion second semi-circular exterior portion second coupler portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st opening)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    359
    618
    media_image2.png
    Greyscale

[AltContent: textbox (3rd opening )]
. 
Claims 1, 2, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Schimelpfenig et al. 20180062565 (Schimelpfenig2) in view of Sisk 5540465. Schimelphfenig2 discloses A journal-coupler comprising: a first portion including a first pair of flanges and a first coupler portion;  a second portion removably coupled to the first portion, the second portion including a second pair of flanges and a second coupler portion; an upper bearing portion; and a lower bearing portion removably coupled to the upper bearing portion, the lower bearing portion comprising a pair of stop portions; wherein the first coupler portion and the second coupler portion combine as an enclosed torque tube portion and couple over a first torque tube and a second torque tube; the journal-coupler of claim 1, further comprising: an upper bearing portion; and a lower bearing portion removably coupled to the upper bearing portion; wherein: the first torque tube and the second torque tube each have one of a multi-faceted shape or a cylindrical shape; the upper bearing portion combined with the lower bearing portion .  

[AltContent: arrow][AltContent: textbox (1st portion
flange
first coupler portion
flange)][AltContent: arrow][AltContent: textbox (2nd portion
flange
second coupler portion
flange)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (lower bearing including stopping portions)][AltContent: arrow][AltContent: textbox (upper bearing)][AltContent: arrow]
    PNG
    media_image3.png
    669
    684
    media_image3.png
    Greyscale

Claims 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alquier et al. (Alquier) 2018/0023729. Alquier discloses a journal-coupler system comprising: a first portion including a first pair of flanges and a first coupler portion; a 
[AltContent: textbox (second portion 2nd semi-circular exterior portion)][AltContent: textbox (first portion 1st semi-circular exterior portion                                  )][AltContent: textbox (first coupler  1st portion
second coupler  2nd portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper bearing portion 
gussets one on one side one on the other side (a pair of gussets)
lower bearing portion)][AltContent: arrow][AltContent: arrow]  
    PNG
    media_image4.png
    620
    509
    media_image4.png
    Greyscale

[AltContent: textbox (pair of flanges)]





[AltContent: arrow][AltContent: arrow][AltContent: textbox (second portion 3rd opening and fourth opening)][AltContent: arrow][AltContent: textbox (first portion first opening
first  portion second opening)][AltContent: arrow]
    PNG
    media_image5.png
    298
    401
    media_image5.png
    Greyscale




Claims 5-8, 12-15, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive 
 	In response to applicant’s arguments that,  
Rejections of claims 1-2, 9 and 16 is respectfully traversed because for at least the following reasons, Schimelpfenig does not disclose all of the claimed limitations. 
Independent amended claim 1 comprises, in part, "an upper bearing portion; and a lower bearing portion removably coupled to the upper bearing portion, the lower bearing portion comprising a pair of stop portions; wherein the first coupler portion and the second coupler portion combine as an enclosed torque tube portion and couple over a first torque tube and a second torque tube" (emphasis added). 
Independent amended claim 16 comprises, in part, "an upper bearing portion; and a lower bearing portion removably coupled to the upper bearing portion, the lower bearing portion comprising a pair of stop portions; and a first torque tube and a second torque tube each configured for coupling with one or more solar panels; wherein the upper bearing portion and the lower bearing portion combine as a bearing enclosure for the journal- coupler and couple over the first torque tube and the second torque tube" (emphasis added). 

is hereby traversed as follows.  Schimelpfenig discloses a journal-coupler comprising: a first portion including a first pair of flanges and a first coupler portion; a second portion removably coupled to the first portion, the second portion including a second pair of flanges and a second coupler portion; an upper bearing portion; and a lower bearing portion removably coupled (via first and second portion) to the upper bearing portion therefore meeting the applicant’s claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional coupler devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631